               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

RICKY ASHLEY
ADC #099718                                                  PLAINTIFF

vs.                             NO. 4:20CV00274 SWW

LESLIE CAROL RUTLEDGE
                                                             DEFENDANT


                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 30TH day of March, 2020.

                                    Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE
